Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Fig. 2, claims 1-0 & 14) in the reply filed on 10/29/21 is acknowledged.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2 (Fig. 3), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the step motor" in line 3; the limitation “the ambulatory infusion device drive” in line 10.  There are insufficient antecedent basis for these limitations in the claim.  It is noted that the limitation “a step motor” in line 1 and the limitation “an ambulatory infusion device drive” in line 1 are preamble and these limitation are not positive limitations.  
Claim 14 recites the limitation "the step motor" in line 5; the limitation “the ambulatory infusion device drive” in line 12.  There are insufficient antecedent basis for these limitations in the claim.  It is noted that the limitation “a step motor” in line 2 and the limitation “an ambulatory infusion device drive” in line 1 are preamble and these limitation are not positive limitations.  
Regarding claim 8, the phrase "maybe" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-2, 4-8 & 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat et al. (US 2012/0192951).
Regarding claims 1 & 14, Yodfat discloses a drive controller 1600 or 132 for an ambulatory infusion device drive having a stepper motor, the drive controller configured to repeatedly execute a drive control sequence, comprising: 
a) actuating the stepper motor 225, para [0015], to a execute a requested number of steps (expected number of rotations N1, para [0123], also see step 604 in Fig. 7) in a current drive control sequence; 
b) receiving a drive member position (via a sensor 138 configured to monitor the driving mechanism’ operation/position..., plunger position with the reservoir, para [0107]; the sensor is monitoring the plunger’s position, movement e.g., rotation of other component of the driving mechanism, e.g. gears, shaft..., para [0117]) that indicates an actual position of a drive member following the actuation; 

d) computing a missed steps number for the current drive control sequence, see step 608 in Fig. 7, which is the difference between the requested number of steps and the executed steps number (e.g. the number of missing rotations M1 is calculated 608, e.g., by subtracting the actual number of rotations from the expected number of rotations N1, para [0123]; 
e) determining when the ambulatory infusion device drive is blocked based on a statistical evaluation of a time-distribution (after number of times, at least two times being calculated of missed steps number, M1, M2, see steps 610, & 616 in Fig. 7) of the missed steps number over a history of drive control sequences, also see para [0123-0127]; and 
f) generating a signal for occlusion, see step 624 in Fig. 7.  
Yodfat does not specifically discloses that providing an alarm signal for occlusion.  However, Yodfat discloses in the Back Ground of The Invention that it is well-known in the art that the system provides an alarm for occlusion trigger to alert user beware the occlusion condition, para [0010].  Therefore, a person skilled in the art would recognize that the Yodfat system can be included the alarm signal for notification of an occlusion trigger. 
Regarding claim 2, Yodfat discloses wherein the history of drive control sequences is time-limited.  For example: after the number of missing rotations during movement M2 is determined, it compares to a threshold to indicate occlusion or other issue, para [0125] or M1 & M2 in steps 610 & 618 in Fig. 7.  
Regarding claim 4, wherein the drive controller is further configured to determine when an estimator for a threshold quantile (THRESHOLD4, THRESHOLD5 in Figs. 6) of a distribution of the missed-steps number M1 & M2 over a limited history exceeds a predetermined missed steps threshold, para [0124-0125].  
Regarding claim 5, wherein the drive member position (via sensor 138) is an absolute rotatory position of the drive member.  
Regarding claim 6, wherein the drive controller is further configured to: determine if the current drive control sequence has been correctly executed and increase or decrease a counter value based on 4 value (either increase or decrease).  For example: calculate mission rotations M1 (e.g. a counter value, step 608) and then comparing M1 > THRESHOLD4, in step 610, if M1 (the counter value) < THRESHOLD4, then the controller is returning back to step 602 for continuing to calculate number of motor rotations (N1).  In other words, the current drive control sequence has been correctly executed. 
Regarding claim 7, wherein the drive controller is further configured to:
e') determine if the missed steps number M1 exceeds a first missed steps threshold (e.g. M1> THRESHOLD4, step 610 and YES status, in Fig. 7); and 
e'1) when the missed steps number M1 does not exceed the first missed steps threshold,  (e.g. M1> THRESHOLD4, step 610 and NO status, in Fig. 7) decrease a score value by a score decrease value (e.g. the number of missing rotations M1 is calculated 608, e.g., by subtracting the actual number of rotations from the expected number of rotations N1; wherein the M1 = score value is decreased or in small value than the threshold/ THRESHOLD4); and 
e'2) when the missed steps number M1 exceeds the first missed steps threshold THRESHOLD4 (e.g. M1 < THRESHOLD4, step 610 and YES status, in Fig. 7)  increase the score value by a score increase value; wherein determining when the ambulatory infusion device drive is blocked includes determining if the score value exceeds a score value threshold (e.g. the number of missing rotations M1 is calculated 608, e.g., by subtracting the actual number of rotations from the expected number of rotations M1; wherein the M1 = score value is increased or in larger value than the threshold/ THRESHOLD4).
Regarding claim 8, wherein the score increase value may be either of a first score increase value and a second score increase value and the drive controller is configured, in step (e'2) to, when the missed steps number exceeds the first missed steps threshold: 
(i) determine whether the missed steps number exceeds a second missed steps threshold (M2 > THRESHOLD5, step 618); 
(ii) when the missed steps value exceeds the second missed steps threshold (e.g. when M2 > THRESHOLD5, step 618 and YES in Fig. 7), increase the score value by the second score increase value (e.g. the number of missing rotations M2 is calculated 616, e.g., by subtracting the actual number of 5); and 
(iii) when the missed steps value does not exceed the second missed steps threshold (e.g. when M2 > THRESHOLD5, step 618 and NO, in Fig. 7), increase the score value by the first score increase value (e.g. the number of missing rotations M2 is calculated 616, e.g., by subtracting the actual number of rotations from the expected number of rotations M2; wherein the M2 = score value is increased or in larger value than the threshold/ THRESHOLD5).

Allowable Subject Matter
Claims 3, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783


	
.